UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA
                                                                                            FILED
                                                                                            SEP 162009
David Kissi,                                            )
                                                        )                             C'~~k, u.s. District and
                                                                                        uankruptcy Courts
                 Plaintiff,                             )
                                                        )
                 v.                                     )       Civil Action No.
                                                        )                              Og 1756
Milton Morris et al.,                                   )
                                                        )
                  Defendants.                           )


                                     MEMORANDUM OPINION

       This matter is before the Court on plaintiffs pro se complaint and application to proceed

informa pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

of subject matter jurisdiction.

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a "federal question" is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

           Plaintiff, a District of Columbia resident, sues two defendants also residing or based in

the District of Columbia. The complaint neither presents a federal question nor provides a basis

for diversity jurisdiction because the parties are not of diverse citizenship. Accordingly, the

complaint will be dismissed. I A separate Order accompanies th'            orandum Opinion.


Date: September       ~

       IPresumably, plaintiff may seek redress in the Superior Court of the District of
Columbia.